Case 2:20-cv-06903-SVW-AFM Document 23 Filed 10/30/20 Page 1 of 1 Page ID #:369

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-06903-SVW-AFM                                            Date: October 30, 2020
           Mario U. Grassano, Jr. v. The Los Angeles Society for the Prevention of
Title      Cruelty to Animals et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

        On September 23, 2020, Defendant SEAACA filed a Motion to Dismiss Amended Complaint
and Request for Injunction (ECF No. 20) as to “many of the individual claims” against it. The Court
set out a briefing schedule requiring the plaintiff to serve and file an opposition not later than
October 15, 2020. Plaintiff was also advised that failure to oppose a motion to dismiss may be
construed as consent to the granting of the motion and may result in dismissal of the action. Local
Rule 7-12. (ECF No. 22.) The docket shows that, as late as the date of this Order, plaintiff has not
filed an opposition to SEAACA’s motion to dismiss.

        Accordingly, IT IS ORDERED that within 10 days from the filing date of this Order,
plaintiff shall show cause in writing why this action should not be dismissed as to SEAACA.
Further, plaintiff is admonished that if he fails to timely file a response, the Court will recommend
that this action be dismissed as to SEAACA.



                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
